Name: Council Regulation (EC) NoÃ 1412/2006 of 25 September 2006 concerning certain restrictive measures in respect of Lebanon
 Type: Regulation
 Subject Matter: defence;  cooperation policy;  EU finance;  Asia and Oceania;  financing and investment
 Date Published: nan

 27.9.2006 EN Official Journal of the European Union L 267/2 COUNCIL REGULATION (EC) No 1412/2006 of 25 September 2006 concerning certain restrictive measures in respect of Lebanon THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Common Position 2006/625/CFSP concerning a prohibition on the sale or supply of arms and related matÃ ©riel and on the provision of related services to entities or individuals in Lebanon in accordance with UN Security Council Resolution 1701 (2006) (1), Having regard to the proposal from the Commission, Whereas: (1) Common Position 2006/625/CFSP implements the restrictive measures imposed by United Nations (UN) Security Council Resolution 1701 (2006) and provides, inter alia, for a prohibition on the provision of technical assistance and of financing and financial assistance related to military activities and to the provision, manufacture, maintenance and use of arms and related matÃ ©riel of all types to entities or individuals in Lebanon. (2) These measures fall within the scope of the Treaty and, therefore, notably with a view to ensuring their uniform application by economic operators in all Member States, Community legislation is necessary to implement them as far as the Community is concerned. (3) On a case-by-case basis, the competent authorities should be allowed to grant authorisations for the provision of assistance where such provision was authorised by the Government of Lebanon or by the UN Interim Force in Lebanon (UNIFIL), and taking into account UN Security Council Resolutions 1559 (2004) and 1680 (2006) and any other relevant facts and circumstances. (4) It is appropriate to allow the competent authorities to grant authorisations for the provision of assistance to the armed forces that are part of UNIFIL and to the armed forces of the Lebanese Republic. (5) For reasons of expediency, the Commission should be empowered to amend the Annex to this Regulation. (6) Member States should determine the penalties applicable to infringements of the provisions of this Regulation. The penalties provided for should be proportionate, effective and dissuasive. (7) This Regulation should enter into force on the day of its publication so as to ensure that the measures provided for in it are effective, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions shall apply: 1. technical assistance means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services; technical assistance shall include verbal forms of assistance; 2. territory of the Community means the territories of the Member States to which the Treaty is applicable, under the conditions laid down in the Treaty. Article 2 It shall be prohibited: (a) to provide technical assistance related to military activities and to the provision, manufacture, maintenance and use of arms and related matÃ ©riel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned, directly or indirectly to any natural or legal person, entity or body in, or for use in, Lebanon; (b) to provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of arms and related matÃ ©riel, or for any provision of related technical assistance, directly or indirectly to any natural or legal person, entity or body in, or for use in, Lebanon; (c) to participate, knowingly and intentionally, in activities, the object or effect of which is to circumvent the prohibitions referred to in points (a) or (b). Article 3 1. By way of derogation from Article 2, the competent authorities of Member States as listed in the Annex may authorise, after prior written notification to the Government of Lebanon and UNIFIL, and under such conditions as they deem appropriate: (a) the provision to any natural or legal person, entity or body in Lebanon other than the armed forces of the Lebanese Republic or UNIFIL, of technical assistance, financing and financial assistance related to arms or related matÃ ©riel which are either in or for use in Lebanon, provided that: (i) the services shall not be provided, directly or indirectly, to any militia for whose disarmament the UN Security Council has called in its Resolutions 1559 (2004) and 1680 (2006), (ii) the authorisations are granted on a case-by-case basis, and (iii) the Government of Lebanon or UNIFIL authorised in each case the provision to the person, entity or body concerned of the services concerned. If the Government of Lebanon or UNIFIL authorises a specific supply or transfer to a person, entity or body of specific arms or related matÃ ©riel, that authorisation may be construed as authorising the provision to that person, entity or body of technical assistance related to the provision, manufacture, maintenance and use of the goods concerned; (b) the provision to the armed forces of the Lebanese Republic of technical assistance related to military activities and to arms or related matÃ ©riel, and of financing and financial assistance related to military activities, unless the Government of Lebanon raises any objection within 14 days after the receipt of a notification. 2. By way of derogation from Article 2, the competent authorities of Member States as listed in the Annex may authorise, under such conditions as they deem appropriate: (a) the provision of technical assistance related to military activities and to arms or related matÃ ©riel, provided that: (i) the goods to which the assistance relates are in use or will be used by UNIFIL in the performance of its mission, and (ii) the services are provided to armed forces that are or will be part of UNIFIL; (b) the provision of financing and financial assistance related to military activities and to arms or related matÃ ©riel, provided that: (i) the financing or financial assistance is provided to UNIFIL, to the armed forces of a State that provides troops to UNIFIL, or to a public authority in charge of procurement for the armed forces of such a State, and (ii) the arms or related matÃ ©riel are procured for the purpose of use by UNIFIL or by the armed forces of the State concerned assigned to UNIFIL. 3. The competent authorities of Member States may only grant the authorisations referred to in paragraphs 1 and 2 prior to the activity for which they are requested. Article 4 The Commission and Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgments handed down by national courts. Article 5 The Commission shall be empowered to amend the Annex on the basis of information supplied by Member States. Article 6 1. Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. 2. Member States shall notify the Commission of those rules without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 7 This Regulation shall apply: (a) within the territory of the Community, including its airspace; (b) on board of any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Community who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Community. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 2006. For the Council The President M. PEKKARINEN (1) OJ L 253, 16.9.2006, p. 36. ANNEX LIST OF COMPETENT AUTHORITIES REFERRED TO IN ARTICLE 3 BELGIUM Concerning freezing of funds, financing and financial assistance: Service Public FÃ ©dÃ ©ral des Finances Administration de la TrÃ ©sorerie 30 Avenue des Arts B-1040 Bruxelles Fax: (32-2) 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be Federale Overheidsdienst FinanciÃ «n Administratie van de Thesaurie Kunstlaan 30 B-1040 Brussel Fax: (32-2) 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be Concerning goods, technical assistance and other services: Federal Authority in charge of sales, purchases and technical assistance by Belgian defence forces and security services, and of financial and technical services in relation to the production or delivery of weapons and military and paramilitary equipment: Service Public FÃ ©dÃ ©ral Ã conomie, P.M.E., Classes Moyennes & Ã nergie Direction gÃ ©nÃ ©rale du Potentiel Ã ©conomique Service Licences Rue de Louvain 44 1er Ã ©tage B-1000 Bruxelles TÃ ©l.: (32-2) 548 62 11 Fax: (32-2) 548 65 70 Federale Overheidsdienst Economie, K.M.O., Middenstand & Energie Algemene Directie van het Economisch Potentieel Dienst vergunningen Leuvenseweg 44 1ste verdieping B-1000 Brussel Tel.: (32-2) 548 62 11 Fax: (32-2) 548 65 70 Regional Authorities in charge of other export, import and transit licences for weapons, military and paramilitary equipment: Brussels Hoofdstedelijk Gewest/RÃ ©gion de Bruxelles  Capitale: Directie Externe Betrekkingen/Direction des Relations extÃ ©rieures City Center Kruidtuinlaan/Boulevard du Jardin Botanique 20 B-1035 Brussel/Bruxelles TÃ ©lÃ ©phone: (32-2) 800 37 59 (CÃ ©dric Bellemans) Fax: (32-2) 800 38 20 Mail: cbellemans@mrbc.irisnet.be RÃ ©gion wallonne: Direction GÃ ©nÃ ©rale Economie et Emploi Dir Gestion des Licences, chaussÃ ©e de Louvain 14, B-5000 Namur TÃ ©l.: 081/649 751 Fax: 081/649 760 Mail: m.moreels@mrw.wallonie.be Vlaams Gewest: Administratie Buitenlands Beleid Cel Wapenexport Boudewijnlaan 30 B-1000 Brussel Tel.: (32-2) 553 59 28 Fax: (32-2) 553 60 37 Mail: wapenexport@vlaanderen.be CZECH REPUBLIC Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 110 15 Praha 1 Tel.: (420) 224 907 641 Fax: (420) 224 221 811 Ministerstvo financÃ ­ FinanÃ nÃ ­ analytickÃ ½ Ã ºtvar P.O. Box 675 JindÃ iÃ ¡skÃ ¡ 14 111 21 Praha 1 Tel.: (420) 257 044 501 Fax: (420) 257 044 502 DENMARK Justitsministeriet Slotsholmsgade 10 DK-1216 KÃ ¸benhavn K Tel.: (45) 33 92 33 40 Fax: (45) 33 93 35 10 Udenrigsministeriet Asiatisk Plads 2 DK-1448 KÃ ¸benhavn K Tel.: (45) 33 92 00 00 Fax: (45) 32 54 05 33 GERMANY Concerning financing and financial assistance: Deutsche Bundesbank Servicezentrum Finanzsanktionen Postfach D-80281 MÃ ¼nchen Tel.: (49-89) 28 89 38 00 Fax: (49-89) 70 90 97 38 00 Concerning technical assistance: Bundesamt fÃ ¼r Wirtschafts- und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29 35 D-65760 Eschborn Tel.: (49-61) 9 69 08-0 Fax: (49 61) 9 69 08-800 ESTONIA Concerning supply and sale of arms and related material and provision of technical assistance: Strateegilise kauba komisjon (Strategic Goods Commission) Islandi vÃ ¤ljak 1 15049 Tallinn Tel.: (372) 6317 200 Faks: (372) 6377 288 E-mail: stratkom@mfa.ee Concerning financing and financial assistance: Finantsinspektsioon Sakala 4 15030 Tallinn Tel.: (372) 6680 500 Faks: (372) 6680 501 GREECE A. Freezing of Assets Ministry of Economy and Finance General Directory of Economic Policy Address: 5 Nikis Str., 101 80 Athens, Greece Tel.: (30-210) 333.2786 Fax: (30-210) 333.2810 A. Ã Ã ­Ã Ã ¼Ã µÃ Ã Ã · Ã ºÃ µÃ Ã ±Ã »Ã ±Ã ¯Ã Ã ½ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã ·Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã /Ã ½Ã Ã ·: Ã Ã ¯Ã ºÃ ·Ã  5, Ã ÃÃ Ã Ã  101 80 Ã ¤Ã ·Ã ».: (30-210) 333.2786 Ã ¦Ã ±Ã ¾: (30-210) 333.2810 B. Import  Export restrictions Ministry of Economy and Finance General Directorate for Policy Planning and Management Address Kornaroy Str., GR-105 63 Athens Tel.: (30-210) 328.6401-3 Fax: (30-210) 328.6404 B. Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã ¯ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã Ã ½ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã ·Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã /Ã ½Ã Ã ·: Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1, Ã ¤.Ã . 105 63 Ã Ã ¸Ã ®Ã ½Ã ±  Ã Ã »Ã »Ã ¬Ã  Ã ¤Ã ·Ã ».: (30-210) 328.6401-3 Ã ¦Ã ±Ã ¾: (30-210) 328.6404 SPAIN Ministerio de Industria, Comercio y Turismo SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana, 162 E-28046 Madrid Tel: (34-91) 3493860 Fax: (34-91) 4572863 Ministerio de EconomÃ ­a y Hacienda DirecciÃ ³n General del Tesoro y PolÃ ­tica Financiera SubdirecciÃ ³n General de InspecciÃ ³n y Control de Movimientos de Capitales Paseo del Prado, 6 E-28014 Madrid Tel: (34-91) 2099511 Fax: (34-91) 2099656 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et des droits indirects Cellule embargo  Bureau E2 TÃ ©l.: (33-1) 44 74 48 93 TÃ ©lÃ ©copie: (33-1) 44 74 48 97 MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction du TrÃ ©sor et de la politique Ã ©conomique Service des affaires multilatÃ ©rales et de dÃ ©veloppement Sous-direction Multicom 139, rue du Bercy 75572 Paris Cedex 12 TÃ ©l.: (33-1) 44 87 72 85 TÃ ©lÃ ©copie: (33-1) 53 18 96 55 MinistÃ ¨re des Affaires Ã ©trangÃ ¨res Direction de la coopÃ ©ration europÃ ©enne Sous-direction des relations extÃ ©rieures de la CommunautÃ © TÃ ©l.: (33-1) 43 17 44 52 TÃ ©lÃ ©copie: (33-1) 43 17 56 95 Direction gÃ ©nÃ ©rale des affaires politiques et de sÃ ©curitÃ © Service de la Politique Ã trangÃ ¨re et de SÃ ©curitÃ © Commune TÃ ©l.: (33-1) 43 17 45 16 TÃ ©lÃ ©copie: (33-1) 43 17 45 84 IRELAND Central Bank of Ireland Financial Markets Department PO Box 559 Dame Street Dublin 2 Tel.: (353) 167 16666 Fax.: (353) 167 16561 Department of Foreign Affairs Bilateral Economic Relations Division 80 St. Stephen's Green Dublin 2 Tel.: (353) 140 82153 Fax.: (353) 140 82003 Department of Enterprise, Trade and Employment Export Licensing Unit Block C Earlsfort Centre Lower Hatch St. Dublin 2 Tel.: (353) 163 12534 Fax: (353) 163 12562 ITALY Ministero degli Affari Esteri Piazzale della Farnesina, 1 I-00194 Roma D.G.M.M.  Ufficio II Tel.: (39) 06 3691 2296 Fax: (39) 06 3691 3567 U.A.M.A. Tel.: (39) 06 3691 3605 Fax: (39) 06 3691 8815 CYPRUS Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ Ã . Ã Ã Ã ¿Ã µÃ ´Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã µÃ ³Ã ¬Ã Ã ¿Ã 1447 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã ¤Ã ·Ã »: (357-22) 30 0600 Ã ¦Ã ±Ã ¾: (357-22) 66 1881 Ministry of Foreign Affairs Presidential Palace Avenue 1447 Nicosia Tel: (357-22) 30.0600 Fax: (357-22) 66.1881 LATVIA Latvijas Republikas Ãrlietu ministrija BrÃ «vÃ «bas iela 36 RÃ «ga LV 1395 TÃ lr.: (371) 701 6201 Fakss: (371) 782 8121 NoziedzÃ «gi iegÃ «to lÃ «dzekÃ ¼u legalizÃ cijas novÃ rÃ ¡anas dienests Kalpaka bulvÃ rÃ «s 6, RÃ «ga LV 1081 TÃ lr.: (371) 704 4431 Fakss: (371) 704 4549 LITHUANIA Saugumo politikos departamentas UÃ ¾sienio reikalÃ ³ ministerija J.Tumo-VaiÃ ¾ganto 2 LT-01511 Vilnius Tel. (370-5) 236 25 16 Fax. (370-5) 231 30 90 LUXEMBOURG MinistÃ ¨re des Affaires Ã trangÃ ¨res Direction des relations Ã ©conomiques internationales 6, rue de l'Ancien AthenÃ ©e L-1144 Luxembourg Tel.: (352) 478 23 46 Fax: (352) 22 20 48 MinistÃ ¨re des Finances 3, rue de la CongrÃ ©gation L-1352 Luxembourg Tel.: (352) 478 27 12 Fax: (352) 47 52 41 HUNGARY Article 3 Ministry of Economic Affairs and Transport  Hungarian Trade Licencing Office Margit krt. 85. H-1024 Budapest Hungary Postbox: 1537 Pf.: 345 Tel.: (36) 1 336 73 00 GazdasÃ ¡gi Ã ©s KÃ ¶zlekedÃ ©si MinisztÃ ©rium  Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt. 85. H-1024 Budapest MagyarorszÃ ¡g PostafiÃ ³k: 1537 Pf.: 345 Tel.: (36) 1 336 73 00 Article 4 Ministry of Foreign Affairs Bem rakpart 47. H-1027 Budapest Hungary Tel.: (36) 1 458 11 42 Fax: (36) 1 458 10 91 KÃ ¼lÃ ¼gyminisztÃ ©rium Bem rakpart 47. Budapest 1027 MagyarorszÃ ¡g Tel.: (36) 1 458 11 42 Fax: (36) 1 458 10 91 MALTA Bord ta' Sorveljanza dwar is-Sanzjonijiet Direttorat ta' l-Affarijiet Multilaterali Ministeru ta' l-Affarijiet Barranin Palazzo Parisio Triq il-Merkanti Valletta CMR 02 Tel: (356) 21 24 28 53 Fax: (356) 21 25 15 20 NETHERLANDS Belastingdienst/Douane Noord Centrale Dienst In- en Uitvoer Engelse Kamp 2 Postbus 30003 NL-9700 RD Groningen Tel: (050) 523 2600 Fax: (050) 523 2183 Ministerie van FinanciÃ «n Directie FinanciÃ «le Markten/Afdeling Integriteit Postbus 20201 NL-2500 EE Den Haag Tel.: (31) 70 342 8997 Fax: (31) 70 342 7984 AUSTRIA Bundesministerium fÃ ¼r Wirtschaft und Arbeit Abteilung C/2/2 Stubenring 1 A-1010 Wien Tel.: (+43-1) 711 00 Fax: (+43-1) 711 00 8386 Ã sterreichische Nationalbank Otto Wagner Platz 3, A-1090 Wien Tel.: (+43-1) 404 20 0 Fax: (+43-1) 404 20 73 99 Bundesministerium fÃ ¼r Inneres Bundeskriminalamt Josef Holaubek Platz 1 A-1090 Wien Tel: (+43-1) 31345 0 Fax: (+43-1) 31345 85290 POLAND Ministry of Economy Department of Export Control Plac Trzech KrzyÃ ¼y 3/5 PL-00-507 Warszawa Tel.: (48) 22 693 51 71 Faks: (48) 22 693 40 33 PORTUGAL MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo Rilvas P-1350-179 Lisboa Tel.: (351) 21 394 67 02 Fax: (351) 21 394 60 73 MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais Avenida Infante D. Henrique, n.o 1, C 2.o P-1100 Lisboa Tel.: (351) 21 882 32 40 47 Fax: (351) 21 882 32 49 SLOVENIA Bank of Slovenia Slovenska 35 1505 Ljubljana Tel: (386) 1 471 90 00 Fax: (386) 1 251 55 16 http://www.bsi.si Ministry of Foreign Affairs of the Republic of Slovenia PreÃ ¡ernova 25 1000 Ljubljana Tel: (386) 1 478 20 00 Fax: (386) 1 478 23 47 http://www.gov.si/mzz Ministry of Defence of the Republic of Slovenia Vojkova 55 1000 Ljubljana Tel: (386) 1 471 22 11 Fax: (386) 1 471 29 78 http://www.mors.si Commission for issuing of preliminary opinions in the procedure of authorizing trade in military weapons and equipment Logistics Directorate Ministry of Defence of the Republic of Slovenia Vojkova 55 1000 Ljubljana Tel: (386) 1 471 25 46 Fax: (386) 1 471 24 23 Customs Administration of the Republic of Slovenia Ã martinska 55 1523 Ljubljana Tel: (386) 1 478 38 00 Fax: (386) 1 478 39 00 http://www.gov.si/curs SLOVAKIA Ministerstvo hospodÃ ¡rstva SR MierovÃ ¡ 19 827 15 Bratislava 212 Tel: (421-2) 48 541 111 Fax: (421-2) 4 333 782 Ministerstvo financiÃ ­ SR Ã tefanoviÃ ova 5 P. O. BOX 82 817 82 Bratislava Tel: (421-2) 59 581 111 Fax: (421-2) 52 493 048 FINLAND UlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 FI-00161 Helsinki/Helsingfors Tel.: (358-9) 16005 Fax: (358-9) 1605 5707 PuolustusministeriÃ ¶/FÃ ¶rsvarsministeriet EtelÃ ¤inen Makasiinikatu 8 FI-00131 Helsinki/Helsingfors PL/PB 31 Tel.: (358-9) 1608 8128 Fax: (358-9) 1608 8111 SWEDEN Inspektionen fÃ ¶r strategiska produkter Box 70252 SE-107 22 Stockholm Tfn (46) 8 406 3100 Fax (46) 8 20 31 00 UNITED KINGDOM Sanctions Licensing Unit Export Control Organisation Department of Trade and Industry 4 Abbey Orchard Street London SW1P 2HT United Kingdom Tel.: (44) 207 215 0594 Fax: (44) 207 215 0593 HM Treasury Financial Systems and International Standards 1, Horse Guards Road London SW1A 2HQ United Kingdom Tel.: (44) 207 270 5977 Fax: (44) 207 270 5430 Bank of England Financial Sanctions Unit Threadneedle Street London EC2R 8AH United Kingdom Tel.: (44) 207 601 4607 Fax: (44) 207 601 4309 For Gibraltar: Ernest Montado Chief Secretary Government Secretariat No 6 Convent Place Gibraltar Tel.: (350) 75707 Fax: (350) 5875700 EUROPEAN COMMUNITY Commission of the European Communities Directorate-General for External Relations Directorate A. Crisis Platform and Policy Coordination in CFSP Unit A.2. Crisis management and Conflict Prevention CHAR 12/45 B-1049 Brussels Tel.: (32-2) 299 1176/295 5585 Fax: (32-2) 299 0873